'SMITH, J.
Some time prior to November 14, 1893, one Lindner made a homestead entry on a quarter section of land in Codington county under the homestead, laws of the United States. On November 14, 1893, he was committed, as a resident of that county, to the South Dakota State Asylum for the Insane, where he remained as a patient until his decease on July 2, 1915. During his confinement final proof was made for his benefit, under the laws of the United States, and pursuant thereto a patent in fee simple was issued to1 him bearing date June 1, 1898. During the period of his confinement and treatment in said asylum, Codington county was required to pay to the state for his support and treatment the sum of $3,656.14, for which amount a claim was presented by the county to. defendant as administrator of the estate. Of this amount $873.07 was for care and treatment between November, 1893, the date of his commitment, and June 1, 1898, the date of the patent. The trial court refused to charge the government homestead of decendent with a -liability for the payment of this amount of $873.07, -and the county appeals. No other question is raised by appellant.
[1-3] Chapter 313, Laws -of 1913, which repealed section 544, Political Code 1903, reads as follows:
“Sec. i. The amount incurred by any county in this state for -treatment and maintenance of any insane person in the hospital for the insane, shall be a charge against the property and estate of such insane person, both during the lifetime and after death of such person. Provided, that the homestead shall be and is expressly excepted from the operation of this act and the liability hereunder to any county shall be subject to the right of ifch-e husband-, wife, children, or in case there is neither, of the father or mother, if residents of the United States, and who are *99dependent upon said estate for necessary support, either in whole or in part, to such extent as may be adjudged by the court having jurisdiction of such estate.
“Sec. 2. Such liability for reimbursement for maintenance and support shall be enforced in the same courts and in the same manner as other claims for necessaries supplied to- an insane ward or his guardian and1 estate f.or the use of such insane person.”
It is perfectly clear that this statute has reference only to the homestead as created by the statutes of this state in conformity to the state Constitution, and; cannot be construed as an attempt to modify or destroy rights or exemptions conferred under federal statutes controlling the disposition of public lands of the United States.
Article 2*2, State Constitution (Compact with -the United States), declares:
“That we, the people inhabiting the state of South. Dakota, do agree and declare that we forever disclaim all right and title to the unappropriated public lands lying within the boundary of South Dakota. * * * All such lands which may have been exempted by any grant or law of the United States shall remain exempt to the extent, and as prescribed by such act of Congress.”
Section 2296, U. S. Revised Statutes (6 Fed. Stat. Annot. 3°7.), provides as follows:
“No lands acquired under the provisions of this chapter (the Homestead Act) shall in any event become liable -to the satisfaction of any debt contracted prior to the issuing of the patent therefor.”
The provision of the state Constitution above quoted prohibits the passage of any law by -the state Legislature which may attempt to subject lands acquired under the federal Homestead A'ct to the satisfaction of any debt created prior to the issuance of the patent. Russell v. Lowth, 21 Minn. 167, 18 Am. Rep. 389; Gile v. Hallock, 33 Wis. 523; Van Doven v. Miller, 14 S. D. 264, 85 N. W. 187; Gould v. Tucker, 18 S. D. 281, 100 N. W. 427; Blair v. Mayer, 24 S. D. 563, 124 N. W. 721, 140 Am. St. Rep. 797; Faull v. Cooke, 19 Or. 455, 26 Pac. 662, 20 Am. St. Rep. 836; Sprinkle v. West, 62 Wash. 587, 114 Pac. 430, 34 L. R. A. (N. S.) 404, Ann. Cas. 1912D, 281. The term “debt,” as used in section 2296, U. S. Rev. Stat., includes a statutory as well as *100a voluntary liability. State v. O’Neil, 7 Or. 141. A debt which cannot be enforced against the homestead by legal process -cannot be enforced through administration ¡proceedings. Towner v. Rodegeb, 33 Wash. 153, 74 Pac. 50, 99 Am. St. Rep. 936; Watkins Land Mtg. Co. v. Mullen, 8 Kan. App. 705, 54 Pac. 921; 32 Cyc. 1083. The federal statute creates an exemption much -broader than the state -homestead statute. Blair v. Mayer, supra.
The -gis-t of appellant’s contention is that the exemption under section- 2296, U. S. Rev. Stat., ceases upon the death of the grantee, by force of chapter 313, Raws 1913, which, creates a contingent liability against the homestead- of an insane person deceased, for money expended by the county for his care and treatment in the state hospital. A -complete and -sufficient answer to this -contention is that chapter 313 has reference and applies only to the homestead -created by the state statutes, and not to the federal exemption. The -case of Beatty v. Wardell, 130 Iowa, 651, 105 N. W. 357, 4 L. R. A. (N. S.) 544, 114 Am. St. Rep. 457, relied upon by appellant, is not -controlling, as it merely construes a -local exemption statute.
The order and judgment of the trial court are affirmed.